Citation Nr: 0823867	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
paranoid-type schizophrenia.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 5, 1974, to March 
12, 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for paranoid-type schizophrenia.  In June 
2005, the Board, in pertinent part, determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2006, the Court granted the 
parties' Joint Motion for Remand; vacated the Board's June 
2005 decision; and remanded the veteran's appeal to the RO 
for action consistent with the Joint Motion.  

In August 2006, the Board remanded the issue of whether new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder to the RO for additional 
action.  In May 2007, the Board again determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran subsequently 
appealed to the Court.  In March 2008, the Court granted the 
parties' Joint Motion for Remand; vacated the Board's May 
2007 decision; and remanded the veteran's appeal to the RO 
for action consistent with the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The parties' March 2008 Joint Motion for Remand directs that 
the veteran should be 


provided with Veterans Claims Assistance Act of 2000 (VCAA) 
notice which complies with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In Kent, the Court addressed the proper VCAA notice required 
for applications to reopen claims.  In order to successfully 
reopen a previously denied and final claim, the law requires 
that new and material evidence be received into the record.  
The terms "new" and "material" have specific technical 
meanings that are not commonly known by VA claimants.  As 
these requirements define particular types of evidence, the 
VA is required, in most cases, to provide VCAA notice to 
claimants seeking to reopen a claim which addresses the 
unique character of the evidence which must be presented.  
This notice obligation does not modify the requirement that 
the VA provide a claimant with notice of what is necessary to 
substantiate each element of a claim for service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the VA must notify a claimant of the evidence and 
information necessary to both reopen the prior final claim 
and to establish service connection for the claimed 
disability.  

The VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a claim may 
be affected by the evidence of record at the time of the 
prior final decision.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claim, the VCAA requires the VA to look 
at the reasons and bases for the prior denial and to provide 
notice which describes the evidence necessary to establish 
the element or elements which were found to be lacking.  
Therefore, the question of what constitutes new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection is dependent upon the basis of the prior 
denial.  

In its July 1974 rating decision, the RO denied service 
connection for paranoid-type schizophrenia upon its 
determination that the veteran's psychiatric disorder "was 
not incurred in or aggravated by your service, having existed 
prior to your service" and "any treatment in service is 
considered a remedial measure."  Therefore, new and material 
evidence sufficient to reopen the veteran's claim would 
consist of evidence which either reflected that the claimed 
disorder originated during active service or, in the 
alterative, that the veteran's pre-existing psychiatric 
disorder increased in severity beyond its natural progression 
during his brief period of active service.  In the instant 
appeal, the veteran was not provided with VCAA notice which 
complies with Kent.  Without proper notice, a claimant would 
effectively be deprived of the opportunity to participate in 
the adjudication process as he would not be aware of the 
evidence necessary to reopen his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
The RO/AMC should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007) and the Court's holdings 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 
Vet.App. 1 (2006) are fully met.  In 
particular, the RO/AMC should discuss the 
prior final July 1974 RO rating decision 
denying service connection for 
paranoid-type schizophrenia based upon 
its determination that the veteran's 
paranoid-type schizophrenia had existed 
prior to active service and had not been 
aggravated therein and what constitutes 
new and material evidence sufficient to 
reopen the final July 1974 rating 
decision.  New and material evidence 
sufficient to reopen the veteran's claim 
would consist of evidence which either 
reflected that the claimed disorder 
originated during active service or, in 
the alterative, that the veteran's 
pre-existing psychiatric disorder 
increased in severity beyond its natural 
progression during his brief period of 
active service.  

2.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for paranoid-type 
schizophrenia.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application to 
reopen his claim for service connection, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).  

